THEATTORNEYGENERAL


PRICE   DANIEL
.4TTOFlNEY
         GENeRAI.           .

                                  January    21,   1948


      Hon. Tom M. Miller               Opinion     No, V-479
      County Attorney
      Young County                     Re:    The authority      of a county
      Graham, Texas                           court to require        surrender
                                              of ‘the operator’s       lioense,
                                              for transmittal       to the De-
                                              partment of Public         Safety,
                                              following     aonviction     of the
                                              operator    for driving      while
                                              intoxioated    e

      Dear Sir:

                  You have requested    an opinion of this department
      on the above-captioned    subject   and we quote from your let-
      ter as follows:

                    “In June, 1947, a man plead guilty              to the
             offense    of driving      an automobile     upon a public
             highway in Young County, Texas, while intexi-
             oatea and WWI fined #30 ,OO and a six mOnthaq eus-
             pen&on of his drivar’s           license    by Judge The 801%;
             at the tire      sf his 0onviction        under Artfola     %?
             Panel Cads, dug54 ThO~ap5on           held that the autama&o
             suap4noion     or   defendant'soperator’s         lfceese    ap-  :
             plied ikaeording to Artiole           6&V%, &Wised Civil
             Statutaa,    Section     24 s aa4 the* accordlag         to $ec-
             tion 25 (a) of aaid Article            6gESlb, Revised Civil
             Statutes    of Texas,      that it was the duty of the
             court to require        the defendant      to surrender     his
             opar&or’s      license,      and for the Clerk of this.
             Court to forward to the Department of Public
             Safety    a record     of such conviction      tosther      with
             the driver’s      license     of the defandanta        This lvss
             etrowdingly      done in this ioasea f * as county
             Attorney,     advised the Court last June,that             this
             was the correct        procedure    to follow;    I have ad-
             vised the court at this time that this,was                 and is
             now the correct        procedure    to followa
                   ” e . . . Please advise    this office  whether
             or not the county court should require       the sur-
             render of an operator’s    license    and have the clerk
1




    Hon. TQ~ M. Yiller,       page 2, V-,479


          of. the   court send     it   in   together      with   the   record
          of the    oonvictfon.R

                 Pertinent    to this problem, we quote Article                    6687b,
    Sections    24 and 25,    V. C. S., in part, as follows:

                 “Sec. 24.   (a)   The license of any oerson                     shall
          be’ automatically   suspended upon final  conviction                     of
          any of the f,ollowing    offenses:

                 “2t   Drivi,ng a motor        vehicle      while under the;
          influenoe    of intoxicating         liquor      or aarootio,drugs.*              ’

                 ‘“(‘b)  The suspension        above provided  shall in
     ,.    the first    instance  be for       a period of six (6) months.
          fin event any license      shall      be suspended under then
           provision    of this  Section       for a second time, said
           seoond suspension     shall be       for a period of one (1)
          ,yePf.

                  “Sec. 25. (a)      Whenever any person is convicted
           of any offense      for which this Act makes automatic
           the suspension     of the operator’s,        commercial   opera-
           tar’s)    or chauffeur’s    license    of such person,     the
           court in which such conviction           is had shall    require
           the surrender     to it of all operators’,        ~commercial
           operator’s,    and chauffeurs     * licenses    then held by
           the person so convioted        and the olerk of said court
          .shall, thereupon     forward the same together~with          a
           reoord of suck.cenviction         to the Department,      wit&
           ten (10) days from the dates of rontiH,ien.             , : *”

                From the clear and unambiguous language of ,the
    foregoing    statute,   it is manifest     that upon co’nviction       of
    the ~offense of driving      a motor vehicle      upon a public     high-
    way while under the influence         of intoxicating     liquor,    the
    oper8ter’a    fiaense   of such oonvicted      operator    is automat-
    ical,ly awpem#cQ aa an ineq0apebl.e oolsequemoe              of, the con-
    vio~tieh.   No further aotien,       dealaration,     or judgment on
    the part ef the court in wh~i.ch the cenvicticn            is rendered
    is necessary     to accomplish   such suspension,       as the license
    is suspended ipso facto       by reason of such conviction,          and
    the sole question      remaining   is that of the custody of the
    sw)snQea    license.

               ‘Regarding the custod            of the suspended           Uoenss,
    we quote from Qpinion No.--mf               rendered  by this          Depart-
    ment , as follows :
                 “Section    25 directs      the   court     to   report    to    the
-.   .




         Hon. Tom M. Miller,          page 3, V-479



                Department all convictions           of violations      of all laws
                regulating      the operation      of motor tehicles       on the.
                highways.       The purpose of these requirements             is to
                furnish    the foundation       for apprcpriete      action     by the
                Department D In the instances            where suspension.       is
                automatic     (Section    24) the law recognizes          that no
                further    hearing     is required    for the procedural          ‘due
                process    of law,,’ because the person aceused in the
                criminal aotion is bound to knaa, as a matte,* of
                law, that an automatic          suspension     of his driver’s
                license    will    be a consequence      of his conriction,         The
                right to the driver’s         license    is, tr%ed as a part of
                the same suit.

                      *The court is direated        to immediately    take up
                the license     and the clerk of said oourt to forward
                same, together     with a record of, such conviction,        to
                the Department within ten (10) days from the date of
                the conviction,       It is incumbent upon the Court to
                require   the surrender    of the license     and the clerk to
                forward same with the record of conviction            to the
                Department 0 The court’s       failure,    however,   to require
                the surrender     of the license      does not affect    its sus-
                pension.”

                     It is our opinion,     therefore,      that the county
         court is charged with the duty of assuming the custody of
         the suspended license     upon conviction       of an operator   of
         the offense   of driving   a motor vehicle        ~peta a public high-
         way while intoxicated    e Section     25.    It must be borae in
         minds that the acti,on of the court in assuming the custody
         of the suspended lioense      is not determinative        of the ques-
         tion of the suspension     of the license.         Such license  would
         be suspended regardless     of the assumption         of custody by
         the court for transmittal       to the Department of Public        Safe-
         ty*
                         In this     aonnection, we wish to call        attention     to
         Sec.   32 of Art.         6687b, V. C. S., as follows:

                         Y3ec.    32. It shall be unlawful         for any
                person     to    commit any of the following         acts:
                         ”. . . i

                         “4.     To fail    or refuse to surrender   to the
                Department        on demand any operator’s,      commercial
                operator’s        or chauffeur’s     license which has been
                suspended,        cancelled    s or revoked as provided   by
                law: . * .        *”
                   We are ‘
                          attaching hereto a aopy of Opinion No.
    ,’ TV-91 rrom .whioh we have quoted, as being pertinent to
        your problem,


                 It la mandatory that the county 'oourt require
           the surrender of an operatorls    lioense,  for trans-
           mittal to the Department of Pub110 Sarety, rollow-
           ing oonviction  of the operator or the offense or
           driving ,while intoxicated.   Article   6687b, Sections
           24 and,25, V. C. 9.
                                           Very truly   yours,
                                      ATTOFNEY
                                             GENEF?AL
                                                    OF TEXAS
: